



EXHIBIT D







LOCK-UP AGREEMENT

June  __, 2006




To: The Purchasers of Shares and Warrants of Gabriel Technologies Corporation




Re:

Securities Purchase Agreement dated June 5, 2006 (the “Agreement”) by and among,
Gabriel Technologies Corporation, a Delaware corporation (the “Company”) and the
purchasers signatory thereto (each, a “Purchaser” and collectively referred to
as the “Purchasers”)

Ladies and Gentlemen:

Defined terms not otherwise defined herein (the “Letter Agreement”) shall have
the meanings set forth in the Agreement.  Pursuant to Section 2.2(a) of the
Agreement and in satisfaction of a condition of the  Purchasers’ obligations
under the Agreement, the undersigned irrevocably agrees with the Purchasers
that, from the date hereof until the date that is the later (i) the six month
anniversary of the Effective Date (such period, the “Restriction Period”), the
undersigned will not sell, offer, pledge, contract to sell, grant any option for
the sale of, transfer or otherwise dispose of any of the Common Stock
beneficially owned by, or issuable to, the undersigned into Common Stock (the
“Securities”).

The Company hereby agrees to notify its transfer agent of the provisions of this
Letter Agreement.  The undersigned acknowledges and agrees that the Company will
be permitted to require that the Company’s transfer agent place a stop transfer
instruction on all Securities beneficially owned by the undersigned, reflecting
this Letter Agreement, until the end of the Restriction Period.  This Letter
Agreement shall be binding on successors and assigns of the undersigned with
respect to the Securities and any such successor or assign shall enter into a
similar agreement for the benefit of the Purchasers.




Very truly yours,




By:






       Name:







Acknowledged and agreed to:




Gabriel Technologies Corporation







By:__________________________________________

     Name:

     Title:








